Citation Nr: 9933175	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-44 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of cervical spine injury, on appeal 
from the initial grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right fifth finger disorder, and, if so, whether service 
connection is warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1984 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, denied 
service connection for residuals of an injury to the right 
fifth finger and granted service connection for a cervical 
spine disorder with assignment of a 10 percent disability 
rating.

In December 1996, the Board remanded these claims for 
additional due process and evidentiary development.  The RO 
complied with the Board's Remand instructions.  Although the 
veteran's cervical spine claim is ready for appellate review, 
the right little finger claim is the subject of the REMAND 
herein.  While this case was in remand status, a June 1997 
Supplemental Statement of the Case assigned a 30 percent 
disability rating for the veteran's cervical spine disorder.  

The Board is proceeding in this case with the veteran 
unrepresented for the following reasons.  The Board's 1996 
Remand indicated that the veteran was represented by Disabled 
American Veterans (DAV).  A power of attorney (POA) for DAV 
is not currently of record.  A Report of Contact dated in 
February 1998 indicated that the RO had contacted DAV, as 
well as Veterans of Foreign Wars who had previously been 
appointed to represent the veteran's ex-wife in an 
apportionment claim.  Neither organization had an executed 
POA on file from the veteran.  In July 1998, the RO sent a 
letter to the veteran informing him that a POA was no longer 
of record and requesting that he complete the enclosed form 
if he desired representation.  He did not respond.  
Accordingly, since the veteran was provided an appropriate 
opportunity to appoint a representative and he failed to do 
so, he is not represented in the claims currently before the 
Board.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").

In this case, the evidence of record includes statement by 
the veteran evidencing his belief that he is entitled to 
service connection for upper and lower back disorders, 
hip/leg disorders, ankle disorders, chronic fatigue, 
hypertension, and hearing loss.  See July 1998 statement.  
The Board notes that some of these claims have been the 
subject of prior, final rating decisions.  In the July 1998 
statement, the veteran also discussed his degree of 
disability due to bilateral shoulder disorders and a left 
thumb condition.  He is service-connected for these 
conditions, and his statements are sufficient to raise claims 
for increased ratings.  

None of these claims is currently before the Board since they 
have not been adjudicated by the RO.  None of these claims is 
otherwise intertwined with the claims on appeal.  See Parker 
v. Brown, 7 Vet. App. 116 (1994) (a claim is intertwined only 
if the RO would have to reexamine the merits of any denied 
claim which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto).  Therefore, these issues are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
disability rating for limitation of motion of the cervical 
spine.

2.  The veteran does not have ankylosis of the cervical 
spine, residuals of fractured vertebra, or intervertebral 
disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of cervical spine injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, and 4.71a, Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In December 1991, the veteran filed a claim for service 
connection for a cervical spine disorder.  The RO obtained 
his service medical records.  A medical record dated in 
August 1989 indicated that the veteran complained of injuring 
his neck while playing football, and he complained of neck 
pain.  The examiner's assessment was contusions.  In November 
1991, the veteran signed a statement waiving a medical 
examination upon his separation from service.

A January 1992 rating decision, inter alia, denied service 
connection for a cervical spine disorder.  The veteran was 
notified of that decision in January 1992 and did not appeal.

In October 1993, the veteran requested that his cervical 
spine claim be reopened, and he submitted additional service 
medical records.  The additional service medical records 
contained no information concerning his cervical spine.

The veteran also submitted post-service VA treatment records 
dated from 1992 to 1994.  In October 1992, he incurred an 
injury to the back while lifting at work.  Cervical spine x-
rays in October 1992 showed no abnormalities.  In November 
1992, he complained of neck pain that radiated into the lower 
back. 

In January 1993, the veteran complained of neck pain of 3-4 
years duration.  He also complained of cervical muscle spasm, 
and it was noted that his service medical records discussed 
possible C4-5 facet syndrome.  The examiner's impression was 
chronic neck pain, etiology uncertain.  In February 1993, the 
veteran complained of neck pain of 4-5 years' duration. 

In April 1993, the veteran complained of, in part, constant 
neck pain, and he reported a history of being injured in an 
accident in October 1992.  In July 1993, he complained of 
neck pain with radiation to the interscapular region.  
Magnetic resonance imaging (MRI) of the cervical spine in 
November 1993 showed mild spondylosis from C3-4 through C5-6 
associated with mild narrowing of the lateral recesses on 
both sides. 

An April 1994 rating decision, inter alia, granted service 
connection for a cervical spine disorder with assignment of a 
10 percent disability rating.  In his substantive appeal, the 
veteran stated that he had pain and fatigue in the neck and 
difficulty sitting, standing, walking, or driving for 
prolonged periods.  

In May 1994, the veteran underwent a VA physical examination.  
He complained of various joint pains.  He indicated that he 
had been involved in two motor vehicle accidents, played 
football during service, and lifted heavy weights.  He 
described nagging pain at the right side of the neck.  
Examination showed no postural abnormalities.  He had full 
range of motion of the cervical spine.  Forward flexion was 
to 30 degrees; backward extension was to 30 degrees; lateral 
flexion was to 40 degrees bilaterally; and rotation was to 55 
degrees bilaterally.  Diagnoses included degenerative joint 
disease, but it was not indicated which joint was affected.

In September 1994, the veteran had a personal hearing.  He 
stated that he had problems looking to the left or right, and 
he indicated that he had loss of motion of the neck.  He 
stated that his pain shifted around, including sometimes 
going down the arm and into the hand resulting in numbness of 
the hand.  He stated that he had constant muscle spasm or 
cramping in the neck.  He took pain medication as needed.  He 
had a lot of pain with activities such as household chores or 
playing with his children.  However, he indicated that the 
pain was constant and present even when he was not moving.  
He stated that he had problems driving and working due to his 
neck condition.  

In November 1994, the veteran underwent additional VA 
physical examinations.  His complaints and reported history 
were consistent with that discussed above.  He was unable to 
recall any specific injuries during service, and he dated his 
neck pain to automobile accidents in October 1992 and 
February 1994.  He did not have radiation of pain from the 
cervical area to either of the upper extremities.  It was 
noted that MRI one year earlier had shown minor bulging of 
discs from C3 to C6, but no evidence of extruded discs or 
spinal stenosis.   

Upon examination, the veteran had excellent posture and gait.  
He could perform heel, toe, and tandem walking and squat and 
stand up without difficulty.  All joints were within normal 
limits upon examination.  There was good symmetric muscle 
development of the neck.  There were no spasms or trigger 
points.  He had full range of motion for the cervical spine.  
Range of motion was forward flexion to 35 degrees, backward 
extension to 35 degrees, lateral flexion to 40 degrees 
bilaterally, and rotation to 55 degrees bilaterally.  There 
was no evidence of pain on motion, and the neurological 
examination was normal.  Diagnoses included, by MRI on 
November 1993, mild spondylosis of the cervical spine between 
C3 and C6.  It was the examiner's impression that the 
veteran's symptoms were based more on depression than any 
other cause.  X-rays of the cervical spine were normal.

In December 1996, the Board remanded the veteran's claims for 
additional due process and evidentiary development.  In 
January 1997, the RO sent a letter to the veteran requesting 
information as to any medical providers that had treated him 
for his cervical spine disorder.  No response was received.  

In February 1997, the RO received evidence that the veteran 
had sent to a United States Congressman.  This evidence 
included several certificates that the veteran was awarded 
during his military service and a newspaper article 
concerning his football career during service.  This evidence 
also included copies of the veteran's service medical records 
and VA medical records for his post-service treatment.  The 
VA records showed complaints of neck pain on several 
occasions in 1996.  Diagnosis was chronic neck pain without 
radiculopathy. 

In December 1996, the veteran underwent surgery for his 
service-connected left shoulder condition.  It was noted in 
these records that he had full range of motion of the neck, 
and examination showed cervical muscle spasm. 

In April 1997, the veteran underwent a VA physical 
examination.  His complaints and reported history concerning 
his neck were consistent with that discussed above.  It was 
noted that he walked with a normal arm swing.  He had 
excellent carriage and posture.  He undressed and redressed 
mostly in the standing position, and he was able to bend over 
and pick up his shoes without difficulty.  He was remarkably 
muscular, and his muscles were firm and hard.  He did not 
complain of radiation of neck pain.  Range of motion was 
limited with forward flexion to 40 degrees, backward 
extension to 45 degrees, left lateral flexion to 35 degrees, 
right lateral flexion to 25 degrees, rotation to the left to 
50 degrees, and rotation to the right to 45 degrees.  The 
contour of the cervical spine was normal.  There was no 
muscle tightness, spasm, or tenderness.  There were no 
sensory changes.  There was no evidence of neurological 
involvement.  Diagnoses included early degenerative arthritis 
and spondylosis of the cervical spine, with no evidence of 
radicular syndrome.  X-rays of the cervical spine showed 
minimal narrowing of the mid cervical disc spaces with 
hypolordosis of the cervical spine.

A June 1997 Supplemental Statement of the Case, in pertinent 
part, assigned a 30 percent disability rating for the 
veteran's cervical spine disorder, effective day after 
separation from service.

The veteran's VA outpatient records dated from March to June 
1997 showed complaints of chronic neck pain.  Diagnosis was 
cervical spondylosis with no evidence of radiculopathy or 
myelopathy.  It was noted that he was using a TENS 
(transcutaneous electrical nerve stimulation) unit, but it 
was not clear whether this was for his cervical spine 
disorder or his shoulder disorders.  An examiner noted in 
June 1997 that the veteran was not considered disabled due to 
"good" examinations by orthopedics and neurology.

In a July 1998 statement, the veteran indicated that he had 
constant severe neck pain that was disabling to him.  He 
stated that he had constant spasms and loss of motion.  He 
continued to take medications, and he indicated that the TENS 
unit did not help.  He also maintained that the November 1994 
VA examination was erroneous, in that the examiner concluded 
that the symptoms were due to depression when his VA 
treatment records clearly showed diagnosed disabilities. 


II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his cervical spine disorder.  Therefore, his claim 
continues to be well grounded as long as the rating schedule 
provides a higher rating for the service-connected condition.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

The RO provided the veteran appropriate VA examinations.  He 
was also provided a personal hearing in accordance with his 
request.  Although the veteran has received extensive 
treatment for his cervical spine disorder, there is no 
indication of additional medical records that the RO did not 
obtain.  Sufficient evidence is of record to evaluate 
properly his service-connected disability.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

The veteran has disagreed with the original disability rating 
assigned for his cervical spine disorder.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The Supplemental Statements of the Case provided to the 
veteran identified the issue on appeal as evaluation of the 
service-connected cervical spine disorder.  Throughout the 
course of this appeal, the RO has evaluated all the evidence 
of record in determining the proper evaluation for the 
veteran's cervical spine disorder.  The April 1994 rating 
decision that granted service connection considered all the 
evidence of record in assigning the original disability 
rating for the veteran's cervical spine disorder.  The RO did 
not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
cervical spine disorder. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290, for the residuals of cervical spine injury.  The 
veteran is already receiving the maximum evaluation under the 
applicable diagnostic criteria for limitation of motion of 
the cervical spine.  Severe limitation of motion of the 
cervical spine warrants a 30 percent disability rating, which 
is the maximum rating available under Diagnostic Code 5290.

There is no doubt that the veteran has complained of 
functional loss and pain on motion, which would likely 
increase significantly during flare-ups.  However, the 
Secretary establishes disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 1991).  The assigned 30 percent disability 
rating for the veteran's cervical spine disorder encompasses 
a level of compensation for persistent symptoms due to the 
residuals of the cervical spine injury, any functional loss 
that would result from this disorder, and for any impairment 
in earning capacity due to this condition.  There is a lack 
of entitlement under the law to a higher schedular evaluation 
for limitation of motion of the cervical spine.  

The Board has considered whether there are any other 
diagnostic codes potentially applicable to the veteran's 
service-connected disorder.  Diagnostic Code 5285 for 
residuals of fractured vertebra provides a 60 percent 
disability rating where there is no cord involvement and 
abnormal mobility requiring a neck brace (jury mast) and a 
100 percent disability rating where there is cord involvement 
and the claimant is bedridden or requires long leg braces.  
There is no medical evidence showing that the veteran has 
ever fractured any of the cervical vertebra.  He does not 
have any of the symptoms listed under Diagnostic Code 5285, 
and it does not seem that this diagnostic code would be more 
appropriate to his disability.

Diagnostic Code 5287 pertains to ankylosis of the cervical 
spine, and a 40 percent disability rating is warranted where 
there is unfavorable ankylosis.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The medical evidence does not indicate that the 
veteran's cervical spine is ankylosed, and it is clear that 
it is not immobilized since he has the ability to move it, 
albeit limited.  Therefore, the criteria for an increased 
rating under Diagnostic Code 5287 have not been met.

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 40 percent disability rating for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief and a 60 percent disability rating for 
symptoms analogous to pronounced intervertebral disc syndrome 
with little intermittent relief and persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  However, no medical professional has indicated that 
the veteran has intervertebral disc syndrome.  In fact, the 
medical evidence shows that there is no evidence of 
radiculopathy, such as would be present if the veteran had 
intervertebral disc syndrome of the cervical spine.  
Accordingly, an increased rating under Diagnostic Code 5293 
is not warranted since the medical evidence does not show 
that this diagnostic code would be more appropriate to the 
veteran's disability.

The preponderance of the evidence being against the veteran's 
claim, the evidence is not equally balanced, and the 
veteran's claim must be denied.  The veteran does not have 
ankylosis of the cervical spine, residuals of fractured 
vertebra, or intervertebral disc syndrome.  Without one of 
these findings, he simply is not entitled to a higher 
disability rating.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, the 
veteran's claim for a higher rating for his cervical spine 
disorder is denied.


ORDER

Entitlement to a disability rating higher than 30 percent for 
residuals of cervical spine injury is denied.


REMAND

Additional due process is needed prior to appellate 
disposition of the issue of whether new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for a right little finger disorder. 

As indicated above, the Board must consider all documents 
submitted prior to its decision and review all issues 
reasonably raised from a liberal reading of these documents, 
and either adjudicate a raised issue or, if appropriate, 
remand the issue to the RO for development and adjudication.  
Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations 
omitted).  In a July 1998 statement, the veteran argued that 
there was clear and unmistakable error in the 1992 decision 
denying service connection for his right little finger 
disorder.  He stated that his case was "void of full due 
process development."  He argued that had the RO obtained 
his service medical records prior to the 1992 rating 
decision, service connection would have been granted for this 
condition.  He maintained that the RO failed to consider 
regulations showing that he was entitled to a compensable 
rating for his right little finger disorder based on 
ankylosis, painful motion, and functional loss.  

The veteran has clearly raised a claim of clear and 
unmistakable error (CUE) in the January 1992 rating decision 
that denied service connection for a right little finger 
disorder, in that the RO allegedly failed to obtain all his 
service medical records and failed to consider entitlement 
under pertinent regulations.  The issue that was addressed by 
the RO was whether new and material evidence had been 
submitted to reopen this claim.  It would be prejudicial for 
the veteran if the Board were to proceed to decide that 
question at this point, since the claim for CUE is related to 
the claim to reopen because if it is found that there was 
clear and unmistakable error in the 1992 rating decision 
denying this claim, new and material evidence would not have 
to be submitted to reopen the claim.  The CUE issue, if 
resolved favorably, could have a significant effect on the 
new and material issue on appeal.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  

Therefore, this issue must be adjudicated prior to appellate 
disposition of the veteran's claim to reopen that is on 
appeal.  If the determination is adverse to the veteran, he 
must be given an opportunity to perfect an appeal through 
filing a timely and adequate notice of disagreement and, 
following issuance of a statement of the case, a timely and 
adequate substantive appeal.

Accordingly, this claim is REMANDED for the following:

Adjudicate the claim of clear and 
unmistakable error in the January 1992 
rating decision that denied service 
connection for a right little finger 
disorder, to include the arguments 
concerning the failure to apply 
regulations and failure to obtain service 
medical records.  See Hayre v. West, No. 
98-7046 (Fed. Cir. Aug. 16, 1999).  
Notify the veteran of the determination, 
and provide an appropriate period of time 
for the submission of a notice of 
disagreement should the determination be 
adverse to the veteran.  If the veteran 
files a timely and adequate notice of 
disagreement with respect to the claim of 
clear and unmistakable error, provide him 
a statement of the case, and notify him 
of the time limit within which an 
adequate substantive appeal must be filed 
in order to assure appellate review of 
this issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals






